JUDGMENT

                                 Court of Appeals
                            First District of Texas
                                  NO. 01-14-00360-CV

 GEORGE M. BISHOP, DOUG BULCAO, SENATOR JOHN WHITMIRE, PAULA
 BARNETT, MARSHA W. ZUMMO, JUAN CARLOS LOPEZ DE GARCIA, SARA
ENGLISH, ANTONIO LOPEZ DE GARCIA, PETER EISCHEN, MARK CEGIELSKI,
  MARILYN SANDERS, TOM HOLY, ROBERT STARK, D.O., BETH STARK,
   MAUREEN HOLY, JACK EDWARDS, AND JULIE EDWARDS, Appellants

                                            V.

  CHAPPELL HILL SERVICE COMPANY, LLC AND HIGH MEADOWS LAND &
                       CATTLE, LLC, Appellees

    Appeal from the 21st District Court of Washington County. (Tr. Ct. No. 35476).

       This case is an appeal from the final judgment signed by the trial court on
February 18, 2014. After submitting the case on the appellate record and the arguments
properly raised by the parties, the Court holds that the trial court’s judgment contains no
reversible error. Accordingly, the Court affirms the trial court’s judgment.

       The Court orders that the appellants, George M. Bishop, Doug Bulcao, Senator
John Whitmire, Paula Barnett, Marsha W. Zummo, Juan Carlos Lopez de Garcia, Sara
English, Antonio Lopez de Garcia, Peter Eischen, Mark Cegielski, Marilyn Sanders, Tom
Holy, Robert Stark, D.O., Beth Stark, Maureen Holy, Jack Edwards, and Julie Edwards,
jointly and severally, pay all appellate costs.

         The Court orders that this decision be certified below for observance.

Judgment rendered July 30, 2015.

Panel consists of Justices Keyes, Bland, and Massengale. Opinion delivered by Justice
Keyes.